United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 June 21, 2005
                       ______________________
                                                         Charles R. Fulbruge III
                            No. 04-30961                         Clerk
                       ______________________

In The Matter Of: JAZZ CASINO COMPANY LLC,

                Debtor.

-------------------------

LOUISIANA DEPARTMENT OF REVENUE,

                Appellant,

v.

JAZZ CASINO COMPANY LLC; JCC HOLDING COMPANY,

                Appellees.



           Appeal from the United States District Court
               for the Eastern District of Louisiana


Before WIENER, DeMOSS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Louisiana Department of Revenue (the “Department”)

appeals from the district court’s judgment affirming two final

bankruptcy court orders in favor of debtor Jazz Casino Company,

LLC, et al. (“Jazz Casino”).   The bankruptcy court orders

disallowed a number of the Department’s claims for taxes


     *
      Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIRCUIT
RULE 47.5.4.

                                   1
allegedly owed by Jazz Casino on its purchases and leases of slot

machines.

     On appeal to this court, the Department argues that the

district court erred in affirming the bankruptcy court’s orders.

Specifically, the Department contends that the district court

erred in holding that (1) the bankruptcy court’s decision to

consider the claims on the briefs rather than by trial did not

deny the Department procedural due process; (2) Jazz Casino’s

purchase of 198 stand-alone slot machines was a nontaxable, one-

time occurrence rather than a taxable sale; (3) Jazz Casino’s

lease agreements for progressive slot machines were not taxable

because they involved the performance of a service; (4) the

bankruptcy court’s decision to allow Jazz Casino’s supplemental

objections to the Department’s claims was not an abuse of

discretion; and (5) the issue of the taxability of Jazz Casino’s

nonprogressive slot machine leases was not reviewable on appeal

to the district court.

     We review a district court’s decision to affirm an order of

the bankruptcy court by applying the same standards to the

bankruptcy court’s findings of fact and conclusions of law that

the district court applied.   Gen. Elec. Capital Corp. v. Acosta

(In re Acosta), 406 F.3d 367, 372 (5th Cir. 2005).   Consequently,

we review the bankruptcy court’s findings of fact for clear error

and its conclusions of law de novo.   Id.


                                2
     On September 3, 2004, the district court entered a thorough,

well-reasoned order that carefully addressed each of the issues

raised by the Department and affirmed the orders of the

bankruptcy court.   After reviewing the Department’s claims and

hearing oral argument, we find no error in the district court’s

rulings, listed above.   We additionally note that the district

court’s refusal to consider the taxability of the nonprogressive

slot machine leases was proper because the Department failed to

list that issue in its “statement of issues” to be presented for

review in the district court.   Zimmerman v. Jenkins (In re GGM,

P.C.), 165 F.3d 1026, 1031-32 (5th Cir. 1999) (holding that an

issue is not preserved for appeal if the appellant fails to

include the issue in its statement of issues to the district

court, as required under FED. R. BANKR. P. 8006).   Accordingly, we

AFFIRM the district court’s judgment for essentially the same

reasons cited in its September 3, 2004 order.

AFFIRMED.




                                 3